                                  CIVIL MINUTE ENTRY

BEFORE:                        Magistrate Judge Steven M. Gold


DATE:                          June 23, 2020


TIME:                          10:00 a.m.


DOCKET NUMBER(S):              CV 20-943 (PKC)



NAME OF CASE(S):
                               JKAYC, LLC v. Bank


FOR PLAINTIFF(S):              Basil and McGuire


FOR DEFENDANT(S):              Zampino


                               THE COURT WILL HOLD A TELEPHONE STATUS
NEXT CONFERENCE(S):            CONFERENCE AT 12 NOON ON NOVEMBER 6, 2020.


FTR/COURT REPORTER:
                               N/A

TELEPHONE CONFERENCE RULINGS:

Counsel report that it has been difficult to serve and obtain documents from third-party regulatory
agencies and that it is important to obtain those documents before proceeding with depositions.
Accordingly, the time for completing fact discovery is extended to October 15, 2020, expert reports will
now be produced by December 15, 2020, and rebuttal expert reports will be produced by January 15,
2020.

THE COURT WILL HOLD A TELEPHONE STATUS CONFERENCE AT 12 NOON ON
NOVEMBER 6, 2020.
